Citation Nr: 0125660	
Decision Date: 10/31/01    Archive Date: 11/05/01

DOCKET NO.  96-29 785	)	DATE
	)
	)

Received from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for a right-sided pain 
disability.

2.  Entitlement to service connection for a right nostril 
disability.

3.  Entitlement to service connection for left forearm burn 
scars.

4.  Entitlement to service connection for left breast cancer.

5.  Entitlement to service connection for a right forearm 
disability.

6.  Entitlement to compensation benefits for residuals of 
facial trauma, residuals of dental trauma, a neck disability, 
migraine headaches, seizures, a jaw disability, a right eye 
disability, and post-traumatic stress disorder (PTSD) 
pursuant to 38 U.S.C.A. § 1151.

7.  Entitlement to compensation benefits for a right shoulder 
disability, a right ankle disability, and a left elbow 
disability pursuant to 38 U.S.C.A. § 1151.

8.  Entitlement to a compensable evaluation for service-
connected residuals of a left thumb laceration scar.

9.  Entitlement to a compensable evaluation for service-
connected hemorrhoids.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney 
at Law


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The veteran served on active duty from April 1960 to August 
1967.

By a decision entered in March 1999, the Board of Veterans' 
Appeals (Board) granted compensation benefits for a right 
breast gynecomastia disability pursuant to 38 U.S.C.A. 
§ 1151; denied service connection for a right-sided pain 
disability, a right nostril disability, left forearm burn 
scars, left breast cancer, and a right forearm disability; 
denied compensation benefits for residuals of facial trauma, 
residuals of dental trauma, a neck disability, migraine 
headaches, seizures, a jaw disability, a right eye 
disability, PTSD, a right shoulder disability, a right ankle 
disability, and a left elbow disability pursuant to 
38 U.S.C.A. § 1151; found that new and material evidence had 
not been received to reopen claims for service connection for 
a gastrointestinal disability, right epididymitis, an 
acquired psychiatric disorder, skin cancer, impotence, 
arthritis of the back, and an eye disability; denied claims 
for compensable evaluations for service-connected hemorrhoids 
and for service-connected residuals of a left thumb 
laceration scar; and remanded to the RO for additional 
development claims for service connection for disabilities of 
the left foot, right thumb, and right knee.

In May 1999, the veteran filed a motion for reconsideration 
of the Board's March 1999 decision.  See 38 U.S.C.A. § 7103 
(West Supp. 2001); 38 C.F.R. §§ 20.1000, 20.1001 (2001).  
Thereafter, in July 1999, while the May 1999 motion was 
pending, he filed a Notice of Appeal (NOA) with the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (Court).  He filed a second motion for reconsideration 
with the Board in October 1999, and made further submissions 
to the Court in February and March 2000.

By order entered in late March 2000, the Court dismissed the 
veteran's appeal to the Court for lack of jurisdiction.  The 
Court found that his NOA was premature because he had filed a 
motion for reconsideration of the Board's decision within the 
120-day judicial appeal period, and before filing the NOA, 
and because the motion had not yet been acted upon by the 
Board.  By the same decision, the Court also denied the 
veteran's motion for sanctions, his motion for extraordinary 
relief, and his motion requesting that the Court instruct the 
Board to complete review of his motion for reconsideration 
within 60 days and to assume jurisdiction should the review 
not be completed.  By order entered in April 2000, the Court 
denied the veteran's motion for reconsideration of the 
Court's March 2000 order.

By a decision entered in May 2000, the Board denied the 
veteran's May and October 1999 motions for reconsideration of 
the Board's March 1999 decision.  Another motion for 
reconsideration was received from the veteran in October 
2000, and the Board denied that motion by a decision entered 
in November 2000.

The veteran initiated another appeal of the Board's March 
1999 decision to the Court, and in January 2001 the parties 
to the appeal filed with the Court a Joint Motion for Partial 
Remand and to Stay Further Proceedings (joint motion).  The 
parties requested the Court to dismiss the issues pertaining 
to whether new and material evidence had been submitted to 
reopen claims for service connection for skin cancer, 
impotence, arthritis of the back, a gastrointestinal 
disability, right epididymitis, an eye disability, and an 
acquired psychiatric disorder.  The parties also noted that 
the Court lacked jurisdiction over the issues of entitlement 
to service connection for disabilities of the left foot, 
right thumb, and right knee, inasmuch as those issues had 
been remanded by the Board.  With regard to all other 
remaining claims, the parties agreed that the Board's 
decision should be vacated and the matter remanded for 
further action.  Specifically, the parties agreed that: (1) 
the Board should afford the veteran examinations regarding 
the current severity of his service-connected hemorrhoids and 
left thumb laceration scar, and the examiner should be 
provided with the veteran's claims file; (2) the Board should 
provide a further discussion of the precipitating causes of 
the injuries arising out of assaults the veteran suffered at 
VA facilities in February 1990 and September 1991 (claimed as 
facial trauma, dental trauma, a neck disability, migraine 
headaches, seizures, a jaw disability, a right eye 
disability, and PTSD)-in accordance with VAOPGCPREC 7-97 and 
considering the benefit-of-the-doubt doctrine-and should 
address the evidence that appears to show that he had been 
admitted to a VA domiciliary for treatment of his psychiatric 
disability at the time of the February 1990 assault; and (3) 
the Board should re-adjudicate the remaining claims (the 
service connection claims and the claims for compensation for 
disabilities of the right shoulder, right ankle, and left 
elbow pursuant to 38 U.S.C.A. § 1151) in light of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (now codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West Supp. 2001)).  By 
order dated in January 2001, the Court granted the joint 
motion, partially vacating the Board's decision and remanding 
the vacated matters to the Board.

In February 2001, the Board wrote the veteran's attorney and 
informed him that he had 90 days to submit additional 
argument and evidence in support of the appeal.  In June 
2001, the Board granted the attorney's request for an 
additional 60-day period of time in which to respond.  The 
attorney thereafter submitted additional evidence in support 
of the appeal in July 2001, and a brief was received in 
August.

(The Board's March 1999 remand of the claims pertaining to 
the left foot, right thumb, and right knee is still pending 
at the RO; the veteran is currently unrepresented as to those 
particular claims.)


REMAND

On November 9, 2000, while the veteran's appeal was pending, 
the President signed the VCAA into law.  Thereafter, on 
August 29, 2001, VA promulgated regulations to implement the 
new law.  See Duty to Assist, 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  With the exception of the amendments to 38 C.F.R. 
§ 3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 
38 C.F.R. § 3.159(c)(4)(iii), the provisions of the VCAA and 
associated regulations are applicable to all claims filed on 
or after November 9, 2000, or filed before November 9, 2000 
and not yet final as of that date.  See VCAA § 7(a), 
reprinted in 38 U.S.C.A. § 5107 (West Supp 2001) (Historical 
and Statutory Notes, Effective and Applicability Provisions); 
66 Fed. Reg. 45,620 (Aug. 29, 2001); VAOPGCPREC 11-2000, 66 
Fed. Reg. 33,311 (June 21, 2001).

Under the new law and regulations, VA is required to make 
reasonable efforts to assist a claimant in obtaining evidence 
to substantiate a claim for VA benefits, unless there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A(a) (West Supp. 
2001); 66 Fed. Reg. 45,620, 45,631 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(d)).  As part of the assistance 
required by the new law, VA is required to make reasonable 
efforts to obtain relevant records (including private 
records) that the claimant adequately identifies to VA and 
authorizes VA to obtain.  38 U.S.C.A. § 5103A(b) (West Supp. 
2001); 66 Fed. Reg. 45,620, 45,630-31 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(c)).  VA is also required to 
afford a claimant a medical examination and/or medical 
opinion when such an examination or opinion is necessary to 
make a decision on the claim.  Such an examination and/or 
opinion is deemed necessary under circumstances where the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but (1) contains competent lay or medical evidence of a 
current diagnosed disability or persistent or recurrent 
symptoms of disability, (2) establishes that the veteran 
suffered an event, injury, or disease in service, or has a 
disease or symptoms of a disease listed in 38 C.F.R. 
§§ 3.309, 3.313, 3.316, and 3.317 manifesting during an 
applicable presumptive period provided that the claimant has 
the required service or triggering event to qualify for that 
presumption; and (3) indicates that the claimed disability or 
symptoms may be associated with the established event, 
injury, or disease in service or with another service-
connected disability.  38 U.S.C.A. § 5103A(d) (West Supp. 
2001); 66 Fed. Reg. 45,620, 45,631 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(c)(4)).

The veteran's VA file is comprised of more than 25 volumes of 
material.  Among other things, the file contains dozens of 
letters from the veteran, several of which include long lists 
of the many medical care providers he has seen since the time 
of his separation from service.  In many instances the 
letters contain only the names and addresses of his care 
providers, and do not indicate the date(s) of treatment 
and/or the specific disability for which the treatment was 
sought.  The veteran has repeatedly asserted that the records 
from these various providers are germane to claims for 
benefits, however, it is not clear that the records are 
pertinent to current pending claims.

Records from many of the veteran's care providers are already 
in the file, including records from Dr. Guido D. Abellera; 
Dr. Edsel J. Aucoin; Dr. John E. Barnett, Jr.; Dr. Baron at 
the University of California Hospital and Clinics in San 
Francisco; Dr. John Buck in Bakersfield, California; Dr. 
William C. Buss; Dr. John A. Buxton; Dr. Ron Carducci; 
Cabrillo Medical Center; Cedars-Sinai Medical Center; County 
of San Diego Department of Health Services; Dameron Hospital; 
Doctors Hospital in San Diego, California; Dr. Loren Dolman 
of the Permanente Medical Group in San Francisco, California; 
El Centro Regional Medical Center; Dr. Denise M. Enari; Dr. 
Roger Englebert; Dr. M. Frank Evarts; Dr. Ginsburg; Good 
Samaritan Hospital in Puyallup, Washington; Dr. Alfred W. 
Graves; Harbor-UCLA Medical Center; Dr. Vital E. Haynes; Dr. 
M. L. Ikenberry; Dr. John R. Kent; Long Beach General 
Hospital; Dr. Andrew J. Manos; Maricopa County General 
Hospital in Phoenix, Arizona; Dr. Donald Molde; Drs. 
Mittereder, Rex Beaber, Martin Quan, Jimmy Hara, and J. 
Timothy Murphy at the University of California Hospital and 
Clinics and Family Health Center in Los Angeles; Dr. Robert 
M. Newhouse, formerly at the Memorial Hospital Medical Center 
in Long Beach, California; Dr. Olsen; the Pacific Hospital of 
Long Beach; Dr. C. Lowell Parsons; Dr. Douglas K. Pay; Dr. 
Maria C. O. Regalado; Dr. Lawrence H. Reid of Delta 
Dermatology in Stockton, California; Dr. Bruce Sahba; the San 
Francisco Department of Public Health; the San Joaquin Local 
Health District; San Joaquin County Mental Health Services; 
San Joaquin General Hospital; Dr. Martin C. Schulman of the 
University of California San Diego Medical Group; Dr. Weldon 
D. Schumacher; Dr. Hassim A. Seedat; Dr. Allan M. Shanberg; 
Dr. Koert Smith; St. Joseph Medical Clinic; Dr. A. Stroberg; 
the University Hospital at the University of California 
Medical Center in San Diego; Dr. Thomas R. Vecchione; Dr. 
Reginald J. Warren; Jerry H. Wolfe, D.C.; J. H. Woodbridge; a 
clinic in Reno, Nevada; VA facilities in San Diego and Los 
Angeles, California, and in Las Vegas and Reno, Nevada; and 
the Social Security Administration.  There is also evidence 
in the file indicating that records from other providers have 
been destroyed or are otherwise unavailable, including 
records from the Nevada Department of Human Resources in 
Reno; Mercy Hospital and Medical Center in San Diego, 
California; the Salvation Army in Chicago, Illinois; and the 
University of California School of Medicine in Los Angeles.  

Nevertheless, although the medical evidence of record is 
substantial, it may not be complete.  The veteran's letters 
indicate that he has seen a large number of care providers in 
addition to those from whom evidence has already been 
obtained.  Consequently, and because it is not clear whether 
these records are relevant to his pending claims, further 
development is required in accordance with the VCAA.  The 
case must therefore be remanded.

The case must also be remanded so that the veteran can be 
examined for purposes of assessing the current severity of 
his service-connected hemorrhoids and left thumb laceration 
scar, as set forth in the joint remand.  See Introduction, 
supra.  In addition, the Board finds the veteran's forearms 
should be examined to see if he currently has disabling scars 
on one or both forearms consistent with an old burn.  This is 
necessary because the record shows that he did in fact 
sustain a burn to his arm during service (though the burn in 
service was indicated to be to the right arm), and because he 
is competent to offer statements as to the onset, continuity, 
and presence of observable scars.  38 C.F.R. § 19.9 (2001).
 
As noted above, the record in this case is voluminous.  If 
the significant development required by this remand is to be 
completed in a timely manner, the RO will need the full 
cooperation of the veteran and his representative.  The Board 
notes in this regard that "[t]he duty to assist is not 
always a one-way street."  Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  If a claimant desires help with a 
claim, he must cooperate with VA's efforts to assist him.  
Id.  See also Hyson v. Brown, 5 Vet. App. 262, 265 (1993).  
Recently enacted VCAA regulations require no less.

The claimant must cooperate fully with 
VA's reasonable efforts to obtain 
relevant records from non-Federal agency 
or department custodians.  The claimant 
must provide enough information to 
identify and locate the existing 
records, including the person, company, 
agency, or other custodian holding the 
records; the approximate time frame 
covered by the records; and, in the case 
of medical treatment records, the 
condition for which treatment was 
provided.  If necessary, the claimant 
must authorize the release of existing 
records in a form acceptable to the 
person, company, agency, or other 
custodian holding the records.  

The claimant must cooperate fully with 
VA's reasonable efforts to obtain 
relevant records from Federal agency or 
department custodians.  If requested by 
VA, the claimant must provide enough 
information to identify and locate the 
existing records, including the 
custodian or agency holding the records; 
the approximate time frame covered by 
the records; and, in the case of medical 
treatment records, the condition for 
which treatment was provided.  

38 U.S.C.A. § 5103A(b) (c) (West Supp. 2001); 66 Fed. Reg. 
45,620, 45,631 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(c).

For the reasons stated, this case is REMANDED to the RO for 
the following actions:

1.  The RO must review the veteran's 
claims file and ensure that all 
notification and development required by 
the VCAA is completed.

2.  As part of the development required 
under the new law, the RO should contact 
the veteran and his attorney.  They 
should be asked to identify any records 
that are relevant and need to be 
obtained in connection with the claims 
on appeal.  Evidence relevant to the 
claims remaining on appeal should be 
identified, such that wasteful attempts 
to obtain irrelevant records can be 
avoided.  In addition to needlessly 
tying up precious resources, the veteran 
is cautioned that a "shotgun approach" 
to requesting evidence may unduly delay 
a decision on his claims.  

In connection with relevant evidence 
identified, the veteran and his 
representative should be asked to 
provide specific information needed to 
locate the records, to include 
information needed as to the person, 
company, agency, or other custodian 
holding the records; the approximate 
time frame covered by the records; and 
the condition for which the treatment 
was provided.  The veteran should also 
be asked to authorize the release of the 
missing records in a form acceptable to 
the person, company, agency, or other 
custodian holding the records.  If the 
veteran does not provide enough 
information to allow the RO to locate 
and identify records from a certain 
source, or if he fails to execute a 
necessary release for that source, the 
RO need not take any further action to 
obtain evidence from that particular 
source.  A preliminary review of the 
claims folder reflects reference to the 
following claims providers, that have 
been separated by their source, i.e., a. 
records from Federal sources and b. 
records from non Federal sources:

a. VA medical centers in Montgomery, 
Alabama; Phoenix, Prescott, and Tucson, 
Arizona; Fresno, Loma Linda, Long Beach, 
Los Angeles, Martinez, Palo Alto, and 
San Francisco, California; Denver, 
Colorado; Decatur, Georgia; Las Vegas 
and Reno, Nevada; Seattle and Tacoma, 
Washington; and the VA outpatient 
clinics in Bakersfield, Sacramento, San 
Diego, and Sepulveda, California, and in 
Atlanta, Georgia.

b. Dr. Allison in Stockton, California; 
the Arizona State Hospital in Phoenix; 
Dr. Harold Asher in Atlanta, Georgia 
(the file contains a letter from Dr. 
Asher, but no clinical records); Dr. 
Dennis F. Augustine of the Park Avenue 
Foot Clinic in San Jose, California; Dr. 
Berchuck of the University of California 
San Diego Medical Group; Dr. Blunt; Drs. 
Bock and Gorham of Delta Dermatology in 
Stockton, California; Dr. Bolan in San 
Francisco, California; Dr. Boutista; Dr. 
Bull in Tempe, Arizona; Dr. Capozzi; Dr. 
Colton in Long Beach, California; Dr. 
Abby Cohen in South Lake Tahoe, 
California; Dr. Dambro at the Community 
Health Center and School of Medical 
Sciences in Reno, Nevada (the file 
contains laboratory test results from 
this provider, but no clinical records); 
Dr. Daniels; Dr. Robert E. Delaval; Dr. 
Gilbert Dore in Long Beach, California; 
the Family Practice Center in Long 
Beach, California; Dr. Jerry Flint in 
Long Beach, California; Dr. I. Frank; 
Dr. Edward Frankel; Dr. Peter J. Garbeff 
in Stockton, California; Arthur C. 
Genova, D.M.D.; Dr. Gilbert in Lakewood, 
California; Dr. E. N. Gold (the file 
contains a prescription form from Dr. 
Gold, but no clinical records); Dr. 
Gottlieb at the University of California 
Hospital and Clinics in Los Angeles; 
Eduard M. Gutgarts, D.D.S., at the 
Movietown Dental Health Center in West 
Hollywood, California; Dr. Ronald Hart 
in Stockton, California; Dr. Marvin 
Hausman in Beverly Hills, California; 
Dr. Michael J. Hoeferer in Long Beach, 
California; Dr. Stuart I. Jacobs in 
Stockton, California; Jewish Family 
Services; Joseph Kariv in San Francisco, 
California; Dr. Michael G. Khoury in 
Stockton, California; Dr. John L. 
Kruggel in San Diego, California; Dr. 
Eli Kremer; Dr. Ju Hwan Lee (the record 
contains a referral note from Dr. Lee, 
but no clinical records); Robert E. 
Lelieve in San Diego, California; Susan 
Lewin at the Georgia Mental Health 
Institute in Atlanta, Georgia; Dr. Louis 
G. Lopyan in Long Beach, California; 
Lawrence K. Low, D.D.S., in Stockton, 
California; Dr. C. A. Luckey in 
Stockton, California; Dr. Tagmour E. 
Malak in Stockton, California; Dr. Chris 
Matthews of the Owen Clinic in San 
Diego, California; Dr. Mazin in San 
Diego, California; Dr. McCoy in South 
Lake Tahoe, California; Dr. Paul McKenna 
in Los Angeles, California; David P. 
McWhirter, William Hamill, and Dr. Fred 
Kline of the Clinical Institute for 
Human Relationships in San Diego, 
California (the file contains a letter 
from this group, but no clinical 
records); Medical Services of the 
Montgomery Municipal Jail in Montgomery, 
Alabama; Dr. J. Randall Miller in Chula 
Vista, California; Dr. Robert E. 
Mitchell at Creighton University in 
Omaha, Nebraska; Montgomery Mental 
Health in Montgomery, Alabama; the 
Moore-White Medical Group in Los 
Angeles, California (letters in the file 
from this group indicate that the 
veteran's medical records have been 
destroyed, but that a list of his visits 
and/or billing statements might be 
available to show that he first sought 
treatment in April 1968); Dr. Nichols in 
San Diego; Dr. Vaughn Nixon in Long 
Beach, California; Dr. Odom in 
Montgomery, Alabama; Dr. Lois O'Grady at 
the Breast Clinic of the University of 
California-Davis; Dr. William F. Owen, 
Jr. at the Monteagle Medical Care and 
Diagnostic Center in San Francisco, 
California; Dr. Craig Ross in Long 
Beach, California; Dr. Royer of the 
Highland Medical Group in Los Angeles, 
California; the Russian River Health 
Center in Guerneville, California; Dr. 
Scott in Reno, Nevada; Scripps Memorial 
Hospital in San Diego, California; Drs. 
Robert S. Shaps and James R. Groundwater 
in San Francisco, California; Dr. John 
F. Shega (the file contains a 
prescription form from Dr. Shega, but no 
clinical records); Dr. Smith at the Elk 
Center in Montgomery, Alabama; Daniel 
Sones, D.D.S., at Crosstown Family 
Dentistry in Bakersfield, California; 
St. Mary's Hospital in Stockton, 
California; Stanford University Medical 
Center in Palo Alto, California; Dr. 
Hector L. Sulit in Long Beach, 
California; Sutter Community Hospital in 
Sacramento, California; the Sutter 
Medical Group in San Francisco, 
California; Tahoe Forest Hospital in 
Truckee, California; the University of 
Nebraska Counseling Center in Omaha; Dr. 
Ward at the University of California 
Medical Center in San Diego; Washoe 
Medical Center in Reno, Nevada; Dr. 
Watson in San Diego, California; Dr. 
Weiss in San Diego, California; the 
Western Dental Clinic in Bakersfield, 
California; Dr. Paul Weymouth of Latch & 
So. Chiropractic Offices in San 
Francisco, California; Dr. Zitzoff in 
Stockton, California; county or 
municipal venereal disease clinics in 
Montgomery, Alabama; Phoenix and 
Prescott, Arizona; Fresno, Long Beach, 
Los Angeles, and Palo Alto, California; 
Atlanta, Georgia; and Las Vegas, Nevada; 
the Department of Vocational 
Rehabilitation in Montgomery, Alabama; 
and the California Department of 
Vocational Rehabilitation offices in 
Gardena, Long Beach, Los Angeles, 
Sacramento, San Diego, San Francisco, 
and Stockton.

Any sources properly identified by the 
veteran and his representative, with 
sufficient information and the necessary 
authorizations provided, should be 
contacted and the pertinent records 
should be obtained and associated with 
the claims folder.  The RO should 
provide all sources with the veteran's 
current name, as well as the name that 
he used during service.  The RO should 
continue efforts to obtain any pertinent 
VA records until they are procured, 
unless it is reasonably certain that 
such records do not exist or that 
further efforts to obtain the records 
would be futile.  With regard to non-
Federal sources, the RO should make an 
initial request for the records from 
those sources and, if the records are 
not received, at least one follow-up 
request, unless the response to the 
initial request indicates that the 
records sought do not exist or that a 
follow-up request for the records would 
be futile.  If the RO is unable to 
obtain any of the evidence sought, the 
RO should notify the veteran of that 
fact; identify the records that it is 
unable to obtain; briefly explain to the 
veteran the efforts it has made to 
obtain the records; and describe any 
further action to be taken on his claim, 
to include notice that VA will decide 
the claim based on the evidence of 
record unless the claimant submits the 
records VA was unable to procure.

3.  The veteran should be notified that 
it would be helpful for him to provide 
the RO with as much additional detail as 
possible regarding the events to which 
he attributes the disabilities of his 
right shoulder, right ankle, and left 
elbow.  He should be asked to provide 
any additional information he has as to 
when and where the events occurred, the 
circumstances of the events, whether 
there were any witnesses, whether any 
incident reports were completed or 
filed, and any other information that 
might provide a more complete picture of 
the particular events at issue.

4.  The veteran should also be notified 
that it would be helpful for him to 
obtain and submit competent (medical) 
evidence showing that he has a current 
right-sided pain disability, a right 
nostril disability, left breast cancer, 
and/or a right forearm disability that 
can be attributed to service.  He should 
also be notified that it would be 
helpful for him to obtain and submit 
competent (medical) evidence showing 
that he currently suffers from residuals 
of facial trauma, residuals of dental 
trauma, a neck disability, migraine 
headaches, seizures, a jaw disability, a 
right eye disability, PTSD, and/or 
disabilities of the right shoulder, 
right ankle, and left elbow that can be 
attributed to injury, or aggravation of 
an injury, suffered as the result of VA 
hospitalization or medical or surgical 
treatment.

5.  After the above development has been 
completed, the RO should arrange to have 
the veteran scheduled for an examination 
of his rectum for purposes of assessing 
the current severity of his service-
connected hemorrhoids.  If feasible, the 
examination should be conducted when the 
condition is active.  The claims file 
should be made available to the examiner 
in connection with the examination.  The 
examiner should specifically indicate 
whether the veteran's hemorrhoids are 
mild, moderate, or large; whether they 
are thrombotic; whether they are 
irreducible; whether there is excessive 
redundant tissue evidencing frequent 
recurrences; and whether there is 
evidence of persistent bleeding with 
secondary anemia, or with fissures.  A 
complete rationale for all opinions 
should be provided.

6.  The RO should also arrange to have 
the veteran scheduled for an examination 
of his service-connected left thumb 
laceration scar.  The claims file should 
be made available to the examiner in 
connection with the examination.  The 
examiner should fully describe the 
service-connected scar in the vicinity 
of the veteran's left thumb, and should 
indicate whether the scar is poorly 
nourished with repeated ulceration, 
tender and painful on objective 
demonstration, or otherwise causative of 
limitation of function.  If there is 
evidence that the muscle underlying the 
scar was damaged (the veteran's service 
records indicate that there was a 
partial laceration at the abductor 
pollicis brevis, on the anterolateral 
side of his left thumb, and that the 
muscle was sutured through the skin), 
the examiner should indicate whether 
such damage has resulted in loss of 
power, weakness, a lowered threshold of 
fatigue, fatigue-pain, impairment of 
coordination, uncertainty of movement, 
fascial defect (including any loss of 
deep fascia or any loss of muscle 
substance), atrophy, impaired tonus, or 
other impairment of function.  A 
complete rationale for all opinions 
should be provided.

7.  The RO should, in addition, arrange 
to have the veteran scheduled for an 
examination of his forearms.  The claims 
file should be made available to the 
examiner in connection with the 
examination.  The examiner should 
indicate whether the veteran has one or 
more scars on either of his forearms 
which are consistent with an old burn 
(circa July 1962).  If such scars are 
present, the examiner should report the 
dimensions of any such scar(s), and 
should offer an opinion as to whether 
the scar(s) is (are) most consistent 
with a first, second, or third degree 
burn.  The examiner should also indicate 
whether any of the scars identified are 
poorly nourished with repeated 
ulceration, tender and painful on 
objective demonstration, or otherwise 
causative of limitation of function.  A 
complete rationale for all opinions 
should be provided.

8.  After the above development has been 
completed, the RO should review the 
expanded record and assess the necessity 
of obtaining a medical examination 
and/or nexus opinion with regard to the 
veteran's claims of service connection 
for a right-sided pain disability, a 
right nostril disability, left breast 
cancer, and/or a right forearm 
disability, or with regard to any of his 
pending claims for compensation under 
38 U.S.C.A. § 1151, as set forth at 
38 U.S.C.A. § 5103A(d) (West Supp. 2001) 
and 66 Fed. Reg. 45,620, 45,631 (Aug. 
29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(c)(4)).  If it is determined 
that an examination and/or opinion is 
necessary with respect to any of those 
claims, the RO should arrange for an 
appropriate examination and/or opinion 
and should associate the resulting 
report(s) with the claims file.

9.  After all required notice and 
development has been completed, the RO 
should take adjudicatory action on the 
claims here in question.  If any benefit 
sought is denied, a supplemental 
statement of the case (SSOC) should be 
issued.

After the veteran and his attorney have been given an 
opportunity to respond to the SSOC, the claims folders should 
be returned to this Board for further appellate review.  No 
action is required of the veteran until he is notified by the 
RO; however, he is advised that failure to report for a 
scheduled examination may result in the denial of one or more 
of his claims.  38 C.F.R. § 3.655 (2001).

The purposes of this remand are to procure clarifying data 
and to comply with governing adjudicative procedures.  The 
veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
this appeal.

This matter must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2001) (Historical and Statutory Notes).  
In addition, the Veterans Benefits Administration's 
Adjudication Procedure Manual, M21-1, Part IV, directs ROs to 
provide expeditious handling of 

all cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of this 
appeal.  38 C.F.R. § 20.1100(b) (2001).

